853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Gene WILLIAMS, Jr., Defendant-Appellant.
No. 87-3918.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant pleaded guilty to and was convicted of fraudulently obtaining funds in violation of 20 U.S.C. Sec. 1097(a) and use of a false Social Security number in violation of 42 U.S.C. Sec. 408(g)(1).  His notice of appeal followed sentencing.  On appeal defendant's counsel has filed an Anders brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he suggests there is no merit to the appeal and requests leave to withdraw as appellate counsel.  Defendant submitted a letter to the court in which he raised questions concerning the accuracy of the pre-sentence investigation report as well as the district court's cognizance of these alleged inaccuracies.


3
Upon consideration, we affirm.  Our independent examination of the record and law leads us to conclude neither the plea procedure nor the ensuing conviction and sentence were marred by reversible error.  Accordingly, it is ORDERED that the motion to withdraw as appellate counsel is granted and the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.